ORDER
This Court’s Disciplinary Board has filed with us its decision and recommendation for sanction pursuant to Article III, Rule 6(b) of the Supreme Court Rules. The Board found that the Respondent violated Rules 8.1(a) and 8.4(c), of the Rules of Professional Conduct when he knowingly made false statements of material fact in connection with his bar admission application and when he was less than candid in his testimony before the Committee on Character and Fitness. The Board recommended that the Respondent be suspended from the practice of law for a period of ninety (90) days.
In In re Capace, 110 R.I. 254, 291 A.2d 632 (1972), we said that even though the truth may hurt at times, honesty is to be demanded and expected of all those who seek to practice law in this jurisdiction. More recently, we have held that the appropriate sanction to be imposed in such circumstances is suspension from the practice of law. Carter v. Charos, 536 A.2d 527 (1988); Carter v. Kelaghan, 576 A.2d 1239 (1990). We deem such an order appropriate in the instant matter.
Accordingly, it is hereby ordered, adjudged, and decreed that the Respondent, Marc B. Press be and he is hereby suspended from the practice of law in this State for period of ninety (90) days commencing on July 15, 1993 and concluding October 15, 1993.